Citation Nr: 0937618	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-13 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits based on service connection for the cause of the 
Veteran's death, to include under the provisions of 38 
U.S.C.A § 1151, claimed as due to VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1948 to May 
1952.  He died in November 2006.  The appellant is the widow 
of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the appellant initially claimed service 
connection for the cause of the Veteran's death and then 
subsequently raised essentially an alternate theory of 
entitlement under 38 U.S.C. § 1151.  While the RO separately 
adjudicated the § 1151 claim, the Board has characterized the 
issue of service connection for the cause of death to include 
under § 1151 to accurately reflect claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she is entitled to dependency and 
indemnity compensation (DIC) benefits based on service 
connection for the cause of the Veteran's death, to include 
under the provisions of 38 U.S.C.A § 1151, claimed as due to 
VA treatment.

The last set of VA treatment records for the Veteran in the 
claims file are from September 2006 to November 2006.  The 
Board notes that the previous set of VA treatment records 
only runs until October 2004.  A review of the claims file 
seems to indicate that the Veteran was in the nursing care 
unit at the Togus, Maine VA Medical Center (VAMC) for a 
significant length of time prior to September 2006.  VA 
treatment records that reflect the state of the Veteran's 
health are pertinent to the claim before the Board.  VA 
treatment records between October 2004 and September 2006 
should be available and must be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board finds that the claims file contains conflicting 
evidence regarding whether service connection for the cause 
of the Veteran's death is warranted, to include under the 
provisions of 38 U.S.C.A § 1151, claimed as due to VA 
treatment.  A VA physician in July 2007 indicated that he 
attended the Veteran during his stay at the Togus VAMC 
nursing home care unit.  The physician reported the Veteran 
was admitted the nursing home care unit on June 17, 2004 
following a stroke.  The physician opined with reasonable 
medical certainty that the Veteran's overall state, with 
associated immobility caused him to be in the severe 
condition that led to pneumonia and his subsequent death.  

There is of record a November 2007 VA opinion regarding 
whether the Veteran's cause of death was related to his 
service-connected disabilities.  Unfortunately, the opinion 
only addresses one of the Veteran's service-connected 
disabilities, but does not address the Veteran's service-
connected posttraumatic stress disorder or his service-
connected malaria.  This same VA examiner in August 2008 
opined that it was less likely as not that the Veteran's 
cause of death was proximately caused, aggravated, or 
materially contributed by negligence, carelessness, lack or 
proper skill, even reasonably foreseeable, error in judgment 
or similar instance of fault on the part of the hospital 
department furnishing his medical care.  

None of the above examiners appear to have based their 
opinions on a full set of VA treatment records, to include 
those between October 2004 and September 2006, which are 
being requested in this remand.  The Board finds that a full 
review of the Veteran's medical records by another VA 
examiner for purposes of a medical opinion would be helpful 
in deciding the Veteran's claim.  

Under the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), the appellant must be provided notice that consists 
of:  (1) a statement of the conditions for which a Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
the Veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition that is not yet service-connected.  
Although the appellant was provided a January 2007 
notification letter, it did not provide a statement meeting 
the criteria under Hupp.  In particular in this case, there 
was no statement of the conditions for which the Veteran was 
service-connected at the time of his death and no explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition.  
Under the circumstances, the RO should provide the appellant 
with such correct notice.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's VA medical 
records dated from October 2004 to 
September 2006, including records from the 
Togus, Maine VAMC.

2.  A letter should be sent to the 
appellant explaining, in terms of Hupp v. 
Nicholson, the need for additional evidence 
regarding the claim on appeal.  This letter 
must should include:  (1) a statement of 
the conditions, if any, for which the 
Veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate such a claim based on a 
previously service-connected condition, if 
applicable; and (3) an explanation of the 
evidence and information required to 
substantiate a cause of death claim based 
on a condition not yet service-connected.  
See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

3.  When the above action has been 
accomplished, forward the Veteran's claims 
file, which should include a copy of this 
REMAND, to a VA physician.  The physician 
should review the Veteran's medical 
evidence and entire claims file, including 
the November 2006 death certificate, July 
2007 VA treatment record, and November 
2007 and August 2008 medical opinions.  
The physician should then provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
service-connected disabilities resulted in 
or were a contributing factor in the 
Veteran's death.

The physician should also provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the proximate cause 
of the Veteran's death (pneumonia) was due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing hospital care or medical 
treatment; or if this was an event not 
reasonably foreseeable.  In rendering the 
opinion, the physician should comment as 
to whether any VA physician failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.

Reasons and bases for all opinions 
expressed must be provided and the report 
should include a discussion of the 
Veteran's documented medical history, 
statements and assertions.

4.  After completion of the above 
development, the appellant's claim of 
entitlement to service connection for the 
cause of the Veteran's death should be 
readjudicated.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


